DETAILED ACTION
The Amendment filed on September 09th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Mark L. Berrier on September 20th, 2021. During the telephone conference, Mr. Berrier has agreed and authorized the Examiner to amend claims 1, 11 & 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/09/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
A Terminal Disclaimer filed on September 27th, 2021 has been recorded and approved on September 27th, 2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 

Claims
Replacing claims 1, 11 & 16 as following:
Claim 1: (Currently Amended) A method for enabling use of workflows in a multitenant environment, the method comprising:
executing a multitenant content sharing system in a cloud-based environment;
storing plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein the content objects are owned by one or more tenants, and wherein the content objects are encrypted with keys of respective tenant-owners;
, by each tenant, a set of tenant access rules for content objects owned by the tenant and enabling, by, 
, by the multitenant content sharing system, a first user for: 
initiating 
associating 
associating the form form 
adding data entered in the form fields to the content object, 

assigning 
automatically enabling, by the multitenant content sharing system, the second user to access the content object via the form according to the task in the workflow instance in response to the first user assigning the second user to the task of the workflow instance


Claim 11: (Currently Amended) A system for enabling use of workflow instances in a multitenant environment, comprising:
a processor;
a data repository communicatively coupled to the processor; and
a non-transitory computer-readable medium which stores instructions which are executable by the processor to cause the processor to perform:
executing a multitenant content sharing system in a cloud-based environment;
storing plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein the content objects are owned by one or more tenants, and wherein the content objects are encrypted with keys of respective tenant-owners;

the multitenant content sharing system enabling a first user to: 
initiate a workflow instance,
associate a form with the workflow instance, 
associate the form form 
add data entered in the form fields to the content object,
wherein the first user is authorized by a tenant-owner of the content object to access the content object, and
associate a second user with a task in the workflow instance, wherein the task is associated with the form; and 
the multitenant content sharing system, in response to the first user assigning the second user to the task of the workflow instance, automatically enabling the second user to access the content object via the form according to the workflow instance.

Claim 16: (Currently Amended) A computer program product for content sharing through external systems, the computer program product comprising a non-transitory computer-readable medium storing instructions executable by a processor for:
executing a multitenant content sharing system in a cloud-based environment;

enabling each tenant to configure a set of tenant access rules for content objects owned by the tenant, wherein the users associated with the tenant are enabled to access content objects owned by the tenant according to the tenant access rules;
enabling a first user to: 
initiate a workflow instance,
associate a form with the workflow instance, 
associate the form form 
add data entered in the form fields to the content object, 
wherein the first user is authorized by a tenant-owner of the content object to access the content object, and
assign a second user to a task in the workflow instance, wherein the task is associated with the form; and 
in response to the first user assigning the second user to the task of the workflow instance, automatically enabling the second user to access the content object via the form according to the workflow instance.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance:
The present invention is directed method, system and computer program product for data collection using workflow forms. The closest prior arts, as previously recited, Pearl (U.S. Pub. Number 2017/0048285), Kumar (U.S. Pub. Number 2020/0259836) and Rajasekar (U.S. Pub. Number 2020/0167708) are also generally direct to various aspects for managing flow-based interactions with cloud-based shared content, providing control to tenants over user access of content hosted in cloud infrastructures and custom extensions in interaction setup workflows. However, none of Pearl, Kumar and Rajasekar teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 11 and 16. For example, none of the cited prior arts teaches or suggests the elements of “executing a multitenant content sharing system in a cloud-based environment; storing plurality of content objects in a data repository of the cloud-based multitenant content sharing system, wherein the content objects are owned by one or more tenants, and wherein the content objects are encrypted with keys of respective tenant-owners; configuring, by each tenant, a set of tenant access rules for content objects owned by the tenant and enabling, by the multitenant content sharing system, users associated with the tenant to access content objects owned by the tenant according to the tenant access rules; enabling, by the multitenant content sharing system, a first user for: initiating a workflow instance, associating a form with the workflow instance, associating the form with a content object, wherein the form defines one or more form fields through which corresponding data of the content object are accessible, adding data entered in the form fields to the content object, wherein the first user is authorized by a tenant-owner of the content object to access the content object, and assigning a second user to a task in the workflow instance, wherein the task is associated with the form; and automatically enabling, by the multitenant content sharing system, the second user to access the content object via the form according to the task in the workflow instance in response to the first user assigning the second user to the task of the workflow instance.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-10, 12-15 & 17-20 are allowed because of their dependence from independent claims 1, 11 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436